Citation Nr: 0717483	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-00 091A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of an overpayment of Department of 
Veterans Affairs (VA) nonservice-connected pension benefits 
in the amount of $24,432.00.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from November 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
in Los Angeles, California.


FINDINGS OF FACT

1.  The veteran was awarded non-service connected disability 
pension benefits in May 2000, based on the fact that he was 
unable to secure and follow a substantially gainful 
occupation due to disability.

2.  He was advised that he must report any changes in his 
income, or in the status of his dependents.

3.  In June 2002, the RO received evidence showing that he 
was in receipt of Social Security Disability (SSD) benefits.

4.  In September 2002, the veteran's non-service connected 
disability pension benefits were reduced and this action 
created an overpayment in the amount of $24,432.00.

5.  Notice of the indebtedness was sent to the veteran at his 
last known address of record on September 26, 2002.

6.  The veteran filed a request for waiver of the overpayment 
in July 2003, in excess of 180 days after notice of the 
indebtedness was sent to him.

7.  The veteran's physical health and/or memory loss, did not 
render him incapable of managing his own affairs and 
therefore did not toll the period for filing a request for 
waiver of his overpayment.


CONCLUSION OF LAW

The veteran did not timely request a waiver of recovery of 
overpayment of pension benefits.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

A request for waiver of indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2006).

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing.  38 C.F.R. § 
1.963(b)(2).  If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  Id.

Factual Background and Analysis

In May 2000, the RO determined that the veteran met the 
service and disability requirements for nonservice-connected 
pension, effective December 1, 1999.  In an accompanying 
letter, the veteran was advised that he must report any 
changes in his income, or in the status of his dependents.  
In support of this claim was a February 2000 VA general 
medical examination report which showed psychiatrically the 
veteran was able to take care of his benefits and appeared to 
be competent to do so.

In June 2002, the RO received information from the Social 
Security Administration (SSA), which noted that the veteran 
was in receipt of SSD benefits.  In response the veteran 
submitted a copy of a Social Security Income (SSI) award 
letter dated in February 1991.  He indicated that he had been 
told that such benefits were not considered countable income 
for VA purposes.  

In August 2002, the RO sent a letter to the veteran informing 
him that they were proposing to reduce his disability 
payments due to evidence showing that he had been receiving 
SSD benefits, which are countable income for VA purposes as 
opposed to SSI benefits which are not.  The veteran was 
informed that based on information received from SSA, he had 
been receiving such benefits prior to the date of entitlement 
to VA pension benefits in December 1999.

In September 2002, the RO reduced the veteran's pension 
payments and in a subsequent letter from the VA he was 
informed that he had an overpayment of $24,432.00.  He was 
also notified of his right to request waiver of his debt.

In July 2003, the veteran submitted a request for waiver of 
overpayment asserting that his SSI benefit was changed to SSD 
without his knowledge or consent.  

In July 2003, the VA Debt Management Center, denied the 
veteran's request for a waiver, noting that 38 U.S.C.A. § 
5302(a) and 38 C.F.R. § 1.963(b) required that an application 
for waiver must be made within 180 days from the date of 
notification of an indebtedness.  The Debt Management Center 
concluded that the veteran's waiver request was received more 
than 180 days after notification of the indebtedness.

Thereafter, the RO received several statements from the 
veteran, wherein he expressed his disagreement with the 
findings of the July 2003 decision and again explained that 
through no fault of his own his SSI benefit was changed to 
SSD without notice to him.  He also indicated that he had 
various physical and neurological problems, including 
difficulty with memory, which rendered him incapable of 
operating computers or comprehending paperwork.  Along with 
his statements he attached a November 1999 opinion from his 
private physician explaining that the veteran suffered from 
memory lapses.  In a statement from the veteran's daughter 
she reiterated that the veteran had suffered a decline in his 
mental health, due to memory loss and confusion, and that as 
a result he did not comply with the 180 day time limit for 
filing a waiver of overpayment.

In December 2003, the veteran was again notified that the 
July 2003 decision to deny a waiver of overpayment was 
affirmed.

In his January 2004, substantive appeal, the veteran 
indicated that he moved in August 2002 and that his son had 
to forward the VA notice letter of overpayment in November 
2002.  He then stated that he did not notice the small print 
stating that he had 180 days to request a waiver.  He again 
indicated that his medical conditions caused his failure to 
act in a timely manner.

Turning to the merits of the case, the Board finds that the 
180-day period that the veteran had to request a waiver of 
the overpayment in question ran from September 26, 2002 to 
March 26, 2003.  Since his July 2003 waiver request was made 
after this period, under the law, this constitutes an 
untimely filing of his waiver application.  There is no 
evidence that any other correspondence that could be 
construed as a request for waiver was received by VA until 
the veteran's request for waiver was received in July 2003, 
and he does not contend otherwise.  

The veteran does not dispute that he received this letter.  
Nor does he contend that a mistake was made by either VA or 
postal authorities in the mailing of this notice letter to 
his address of record at the time the letter was sent.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994); see also Baxter 
v. Principi, 17 Vet. App. 407 (2004) [the Board need not 
examine whether presumption of regularity has been rebutted 
unless and until an appellant, at a minimum, alleges that he 
or she did not receive the document in question].  

The Board does note that the veteran reported that he had 
moved in August 2002, prior to the date the notice was sent.  
Nevertheless, his statements clearly indicate receipt of it.  
In connection with the mailing of correspondence and the 
presumption of regularity in the administrative process, the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that VA may rely on the "last known 
address" shown of record, see Thompson v. Brown (Charles), 
8 Vet. App. 169, 175 (1995), and that the burden is on the 
appellant to keep VA apprised of his or her whereabouts; if 
he or she does not do so, there is no burden on the part of 
the VA to "turn up heaven and earth to find [the 
appellant]," see Hyson v. Brown, 5 Vet. App. 262 (1993).  In 
any case, it makes no difference when the veteran actually 
obtained the September 2002 debt notice and took action on 
it.  What matters is that DMC sent him the notice to his last 
known address in the regular manner that correspondence is 
mailed.  

Finally, the Federal Circuit has held that filing deadlines 
can be equitably tolled where a veteran is able to show that 
the failure to file was the direct result of a mental illness 
that rendered him incapable of rational thought or deliberate 
decision making, or incapable of handling his own affairs or 
unable to function in society.  Barrett v. Principi, 363 F.3d 
1316, 1321 (Fed. Cir. 2004).  Also in Claiborne v. Nicholson, 
19 Vet. App. 181, 184 (2005), the Court held that the burden 
of proof is on the veteran to show that the failure to file 
an appeal was the direct result of a mental illness.  Thus 
the veteran holds the burden of submitting competent medical 
evidence showing that he was mentally incapable of filing an 
appeal with regard to the prior decision.  Id. at 184.  In 
this case the evidence does not show that his medical 
condition rendered him incapable of handling his affairs or 
that any disability prevented him from filing a timely 
request for waiver.

Based on the above analysis the veteran's July 2003 waiver 
request was made in excess of 180 days after notice of the 
overpayment was sent to his address of record by the DMC in 
September 2002.  No relevant exceptions to the legal criteria 
have been provided or are applicable in this case.  
Therefore, the Board has no authority to disregard the 
limitations pertaining to timeliness standards for waiver 
requests.  See 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963(b)(2).

Accordingly, since there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the claimant of the evidence that is necessary to 
substantiate the claim.  VA will also make reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
Court held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different chapter (i.e. Chapter 51).  In addition, the 
disposition of this case is based on the operation of law.  
The Court has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002)

Therefore, the VCAA and its implementing regulations is not 
for application in this matter.




ORDER

The veteran's request for waiver of overpayment of pension 
benefits was not timely filed and therefore, the appeal is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


